         Case 3:19-cv-01285-ATB Document 15 Filed 06/17/20 Page 1 of 2




                                 United States District Court
                                Northern District of New York

Keith Gerard,              )         Case 3:19-cv-01285-ATB
                Plaintiff, )
                           )         Andrew T. Baxter
v.                         )         United States Magistrate Judge
                           )
Andrew Saul,               )         Stipulation – Document Filed Electronically
Commissioner of the Social )
Security Administration    )
             Defendant.    )

                               Parties’ Stipulation for Remand

       The parties stipulate that the Commissioner’s final decision be reversed and that this action

be remanded to the Commissioner for further administrative proceedings pursuant to the fourth

sentence of 42 U.S.C. § 405(g). Upon remand, the Appeals Council will remand to a different

Administrative Law Judge and instruct that judge to further evaluate the opinion evidence; further

evaluate the record evidence related to Plaintiff’s residual functional capacity and provide

explanations, supported by the record evidence, for the assessed limitations; offer Plaintiff the

opportunity for a hearing; take further action to complete the administrative record resolving the

above issues; and issue a new decision. The parties consent to the entry of judgment pursuant to

Rule 58 of the Federal Rules of Civil Procedure.
           Case 3:19-cv-01285-ATB Document 15 Filed 06/17/20 Page 2 of 2




Respectfully Submitted,

Andrew Saul,                                         Keith Gerard

By His Attorneys                                     By His Attorney

Grant C. Jaquith,
United States Attorney

/s/ Ronald W. Makawa                                 /s/ Peter A. Gorton 1
Ronald W. Makawa                                     Peter A. Gorton
Special Assistant United States Attorney             Lachman, Gorton Law Firm
N.D.N.Y. Bar Roll No. 700979                         P.O. Box 89
Social Security Administration                       1500 East Main Street
Office of the General Counsel                        Endicott, NY 13761-0089
J.F.K. Federal Building, Room 625                    (607) 754-0500
Boston, MA 02203                                     office@lglaw.org
(617) 565-4283
ronald.makawa@ssa.gov


                                      Certificate of Service

      I certify that I served this document upon counsel of record via the Court’s ECF system.

                                                     /s/ Ronald W. Makawa
                                                                   June 17, 2020
                                                     Ronald W. Makawa




1
    Signed by Ronald W. Makawa with Peter A. Gorton’s permission.
